United States Court of Appeals
                      For the First Circuit

No. 09-1503

                HÉCTOR LUIS ROMÁN-OLIVERAS, et al.,

                      Plaintiffs, Appellants,

                                v.

          PUERTO RICO ELECTRIC POWER AUTHORITY (PREPA),
                 JAMES VÉLEZ, JULIO RENTA, et al.,

                      Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO
         [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                               Before
                       Lipez, Circuit Judge,
                    Souter, Associate Justice,*
                     and Selya, Circuit Judge.



     Juan R. Rodriguez, with whom Rodriguez Lopez Law Office,
P.S.C. was on brief, for appellant.
     Marie L. Cortés-Cortés for appellee PREPA.
     Rosa Elena Pérez-Agosto, with whom Irene S. Soroeta-Kodesh,
Solicitor General, Leticia M. Casalduc-Rabell, Deputy Solicitor
General, Zaira Z. Girón-Anadón, Deputy Solicitor General, and Rosa
Elena Pérez-Agosto, Assistant Solicitor General, were on brief, for
appellees Vélez and Renta.



                          August 18, 2011



     *
      The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
             LIPEZ, Circuit Judge.        Appellant Héctor Luis Román-

Oliveras ("Román") claims that he was an exemplary employee at the

Puerto Rico Electric Power Authority ("the Authority" or "PREPA")

for more than two decades despite suffering from schizophrenia

throughout the period of his employment.          In this action against

the Authority and two PREPA supervisors, he alleges that he was

inexplicably removed from his job in 2006, required to undergo

multiple medical evaluations, and prevented from resuming his

duties even though each evaluation pronounced him fit to work.

Román brought this action against the Authority and two PREPA

supervisors under federal and Commonwealth law, alleging violation

of his civil rights and unlawful discrimination on the basis of his

medical condition.1 The district court dismissed Román's complaint

in its entirety.     It discerned no basis for relief under federal

law   and,   accordingly,     declined    to   address   the    supplemental

Commonwealth claims.

             Although we affirm the district court's rulings on most

of Román's claims, we vacate the dismissal of his claim against his

employer under the Americans with Disabilities Act ("ADA") because

the   complaint   plausibly    depicts    discrimination       based   on   the

perception that Román is disabled. On an issue of first impression


      1
        Also listed as defendants were unnamed "responsible"
parties, including the named defendants' insurers. The complaint
identified Román's wife, the couple's conjugal partnership, and
Román's mother as co-plaintiffs. For convenience, we refer in our
analysis only to Román and the PREPA defendants.

                                    -2-
for our circuit, we conclude that Title I of the ADA does not

provide for liability against individuals who are not themselves

employers.2

                                                I.

                  We   recite   the     facts    in   the   manner   appropriate      for

reviewing a dismissal under Federal Rule of Civil Procedure 12(b):

"[W]e       'assume      the    truth    of     all   well-pleaded    facts'   in     the

complaint," and draw all reasonable inferences in the plaintiff's

favor.       Rivera v. Centro Médico de Turabo, Inc., 575 F.3d 10, 13

(1st       Cir.    2009)   (quoting      Centro       Medico   del   Turabo,   Inc.    v.

Feliciano de Melecio, 406 F.3d 1, 5 (1st Cir. 2005)).3

                  Before the events at issue in this litigation, Román had

worked successfully for PREPA for twenty-two years while receiving

regular psychiatric treatment for schizophrenia. The condition had

been diagnosed more than thirty years earlier.                         Román received

excellent evaluations and was always available for overtime work.

Beginning in 2005, Román's immediate superior, defendant James




       2
       Because reactivation of the ADA claim opens the door to
reinstatement of the supplemental Commonwealth claims, we also
vacate the portion of the court's judgment dismissing those claims.
See Sepúlveda-Villarini v. Dep't of Educ. of P.R., 628 F.3d 25, 30
(1st Cir. 2010).
       3
       The district court relied on both Rule 12(b)(1) and Rule
12(b)(6) in dismissing appellant's various claims.     The same
standard applies to both subsections. See McCloskey v. Mueller,
446 F.3d 262, 265-66 (1st Cir. 2006).

                                              -3-
Vélez, and the plant superintendent, defendant Julio Renta,4 made

Román's life difficult in retaliation for his union activities and

role as a "leader of workm[e]n." Román's complaint states that the

PREPA supervisors harassed him, "making improper rude comments

against him, taking adverse person[ne]l action and fabricating

labor cases against him."          The complaint accuses the defendants of

attempting on one occasion to transfer Román "without the benefit

of paying him [food] and car allowance" and of treating him

"differently from similarly situated individuals outside of his

protected group."        The complaint further alleges that Vélez and

Renta    used    false   information     and    "their     official   positions

improperly as employees and engineers of co-defendant PREPA" to

cause harm to Román.

            On   March    1,   2006,   PREPA's    social     worker   asked   the

Authority's physician to bar Román from working until he was

evaluated by a psychiatrist, and PREPA thereafter did not allow him

to work.    On April 24, the social worker received the psychiatric

report, which stated that Román could resume his duties.                   On May

23, PREPA "formally acknowledge[d]" the psychiatrist's report and

recommendation.          Román,      however,     remained     out    of    work,

involuntarily, despite the satisfactory report.                  On August 7,

PREPA's physician        ordered    "asbestos[]    medical    evaluations"     of



     4
      The individual appellees identify "Renta" as "Rentas-Pujols"
in their brief. We use the name that appears in the court docket.

                                       -4-
Román.   The resulting report stated that Román was "fit for duties

including as per his psychiatric condition."

            Although PREPA's physicians recommended on October 17

that Román return to work, and he repeatedly asked to return,

defendant   Renta     requested   additional   medical   evaluations     on

November 13 and referred Román for an involuntary medical leave.

Román also was asked for the evaluations of his private doctors.

In January 2007, he submitted the requested medical certification

from his psychiatrist.     Despite findings by "[a]ll of the doctors"

that Román was capable of resuming his work, defendants again

refused to allow him to do so, "changing the entire process of the

reinstallation of plaintff[']s duties."

            Román was taken off PREPA's payroll in February 2007.

Although he alleges that he was terminated, he submitted an

employment certification in Spanish to the district court that,

according to the court, "reflects that Román had been on medical

leave, without pay, since February 10, 2007."            The defendants

presented a translated employment certification stating that, as of

September 5, 2007, Román remained a PREPA employee "hold[ing] the

regular position of Central Power Plant Electrician II."               The

complaint alleges, however, that Renta and Vélez ordered removal of

Román's personal items from the work area, removal of his name

from his    locker,    and reassignment   of   his   toolbox   to   another

employee.



                                    -5-
          Román filed a timely complaint with the Equal Employment

Opportunity Commission and subsequently filed this action, alleging

violations of the ADA, 42 U.S.C. §§ 12101-12213;5 Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; the civil

rights provision codified at 42 U.S.C. § 1983; and Articles 1802

and 1803 of the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, §§

5141, 5142. He alleged that defendants' actions violated his civil

rights, created a hostile work environment, and subjected him to

"adverse actions because of his medical condition and active

participation with the Union."

          Defendants moved for dismissal and, after an exchange of

updated pleadings, the district court dismissed with prejudice each

of the federal claims in plaintiff's Second Amended Complaint. The

court concluded that the hostile work environment claim was time-

barred, that Román failed to allege facts showing that he was

disabled within the meaning of the ADA, and that he had alleged

"neither . . . a specific violation of federal law nor any

independent facts" to support his section 1983 claim.    Given the

deficiencies in the federal causes of action, the court declined to

exercise supplemental jurisdiction over the associated Commonwealth

claims and dismissed them without prejudice.



     5
       The complaint did not specify the title of the ADA under
which suit was brought, but the district court accepted the Title
I characterization adopted in plaintiff's opposition to defendants'
motion to dismiss. We do likewise.

                                 -6-
           On appeal, appellant continues to press his ADA and

section 1983 claims, but implicitly in his brief and explicitly at

oral argument conceded the inadequacy of the complaint's Title VII

allegations.    We therefore limit our discussion to the disability

and civil rights claims.6     Our review is de novo.     See Coggeshall

v. Mass. Bd. of Registration of Psychologists, 604 F.3d 658, 662

(1st Cir. 2010) (applying de novo review to claims dismissed under

subsections (1) and (6) of Federal Rule of Civil Procedure 12(b)).

                                     II.

A. Section 1983

           Section 1983 does not provide "any substantive rights

independent of those already granted under federal law," Clark v.

Boscher, 514 F.3d 107, 112 (1st Cir. 2008), and a plaintiff seeking

to recover under that provision must therefore "identify the

specific constitutional [or statutory] right allegedly infringed,"

Albright v. Oliver, 510 U.S. 266, 271 (1994); see also Nieves v.

McSweeney, 241 F.3d 46, 53 (1st Cir. 2001).        Appellant's complaint

lacks any such specificity. Although the complaint alleges that he

was   treated   differently   from    "similarly   situated   individuals



      6
       It is not clear from the complaint whether appellant's
hostile environment claim is disability-based or linked to his
union and other leadership activities. Its precise nature does not
in any event matter because appellant's brief does not address the
court's rejection of that claim and, accordingly, we deem it
waived. See Sepúlveda-Villarini, 628 F.3d at 28. Hence, in our
discussion of the ADA, we consider only the claim that Román was
unlawfully removed from his job on account of his disability.

                                     -7-
outside of his protected group" – language evocative of an equal

protection claim – he has never asserted a violation of the Equal

Protection Clause of the Constitution.7

            Nor does the complaint use the term "due process," which

Román now argues is the right underlying his section 1983 claim.

He maintains that the paragraphs in the complaint describing

PREPA's repeated refusal to reinstate him were sufficient to frame

a procedural due process violation because, in the words of the

complaint, the defendants "chang[ed] the entire process of the

reinstallation of plaintiff[']s duties."

            The   allegations   concerning     the    "process"   of    his

reinstatement,    however,   establish   the   factual   basis    for   his

disability discrimination claim, i.e., that he was repeatedly

forced to undergo medical evaluations and prevented from working

despite reports showing that his schizophrenia did not affect his

capacity to work.      See infra Part II.B.          Without more, those

allegations do not also signal a due process claim.         Such a claim

requires a showing that the plaintiff was deprived of a protected

liberty or property interest without "adequate notice and an

opportunity to be heard 'at a meaningful time and in a meaningful

manner.'"   Aponte-Rosario v. Acevedo-Vilá, 617 F.3d 1, 9 (1st Cir.


     7
       The district court noted that appellant's perfunctory
allegation that he experienced adverse treatment because of his
"active participation with the Union" may suggest a constitutional
claim, but any such cause of action was too insufficiently
developed to warrant consideration. We agree.

                                  -8-
2010) (quoting Amsden v. Moran, 904 F.2d 748, 753 (1st Cir. 1990)).

Appellant's complaint does not identify a protectible interest, and

it says nothing about either lack of notice or the absence of a

meaningful opportunity to be heard.8

                In effect, appellant asks that his section 1983 cause of

action be saved because the allegation of faulty procedures could

have supported a second, constitutional theory of recovery.              The

due process theory was not articulated in the complaint, however,

and appellant thus failed with regard to this claim to comply with

the requirement of Federal Rule of Civil Procedure 8(a)(2) that

"every complaint contain 'a short and plain statement of the claim

showing that the pleader is entitled to relief.'" Ocasio-Hernández

v. Fortuño-Burset, 640 F.3d 1, 5 (1st Cir. 2011) (quoting Fed. R.

Civ.       P.   8(a)(2));   id.   (explaining   that   the   Rule   "requires

sufficient detail in the complaint to give a defendant fair notice

of the claim and the grounds upon which it rests").            We therefore

affirm dismissal of the section 1983 claim.


       8
       At oral argument, appellant's counsel asserted that Román
has a property interest in his job because he is a public employee.
Although Román alleged that PREPA is "a public corporation and
government agency," government employment does not always confer a
property interest and related procedural due process rights. See
Concepción Chaparro v. Ruiz-Hernández, 607 F.3d 261, 264 (1st Cir.
2010) ("In order for plaintiffs to have procedural due process
rights in their employment, each plaintiff must have had a
reasonable expectation, based on a statute, policy, rule, or
contract, that he or she would continue to be employed.").        In
keeping with his failure to allege other elements of a due process
claim, Román did not allege a basis for a property interest in his
position.

                                       -9-
B. ADA

            To state a claim of disability discrimination under Title

I of the ADA, Román needed to allege facts showing that (1) he was

disabled within the meaning of the Act; (2) he could perform the

essential   functions   of   his   job,   with     or   without   reasonable

accommodation, and (3) the employer took adverse action against

him, in whole or in part, because of his disability.              Ruiz Rivera

v. Pfizer Pharm., LLC, 521 F.3d 76, 82 (1st Cir. 2008); Bailey v.

Ga.-Pac. Corp., 306 F.3d 1162, 1166 (1st Cir. 2002). An individual

is disabled for purposes of the ADA if he (1) has a physical or

mental impairment that substantially limits one or more major life

activities; (2) has a record of such an impairment; or (3) is

regarded as having such an impairment.           Ruiz Rivera, 521 F.3d at

82; see also 42 U.S.C. § 12102(2) (2008).9

            The district court concluded that Román had failed to

allege facts sufficient to establish that he was disabled under any

of the statute's three definitions.          We agree that the complaint

falls short on the first two alternatives.         As to the first option,

the district court correctly noted that Román did not allege that

schizophrenia    substantially     limited   any    aspect   of    his   life,


     9
       The ADA Amendments Act of 2008, Pub. L. No. 110-325,
§ 2(a)(4)-(6), 122 Stat. 3553, which took effect January 1, 2009,
does not apply here, as the Act does not retroactively cover
activities that occurred before its passage. See Carreras v. Sajo,
Garcia & Partners, 596 F.3d 25, 33 n.7 (1st Cir. 2010).         We
therefore rely on the pre-amendment statutory provisions and the
case law interpreting those provisions.

                                   -10-
including his ability to work.               Indeed, the thrust of appellant's

complaint is that he was fully capable of working, but was unfairly

denied the opportunity to do so "because of his medical condition."

He thus has not stated a claim of disability discrimination based

on the condition of schizophrenia itself.

           For a similar reason, the district court correctly found

that Román's complaint failed to satisfy the "record of impairment"

prong of the disability definition.                  The "record" provision is

designed "to protect those who have recovered or are recovering

from substantially limiting impairments from discrimination based

on their medical history."              Bailey, 306 F.3d at 1169.            Thus, to

qualify for ADA coverage on the basis of this provision, Román

would   need   to   show    that       in    the   past    he   had,   "or   has   been

misclassified as having, an impairment that substantially limited

a major life activity."          Id.    Again, because Román has not alleged

substantial limitations as a result of schizophrenia, he failed to

state an ADA claim based on having a record of impairment.

           Finally,        the    district         court    rejected     appellant's

"regarded as" claim on the ground that he had "failed to allege

facts sufficient to show that defendants ever regarded Román's

schizophrenia as having a substantial impact on his work."                          To

prove a   regarded    as claim          against     his employer,       a    plaintiff

ordinarily must show either that the employer (1) "mistakenly

believes that [he] has a physical impairment that substantially



                                            -11-
limits one or more major life activities," or (2) "mistakenly

believes that   an   actual, nonlimiting     impairment   substantially

limits one or more major life activities."        Sutton v. United Air

Lines, Inc., 527 U.S. 471, 489 (1999), superseded by statute, ADA

Amendments Act of 2008, Pub. L. No. 110-325, § 2(a)(4)-(6), 122

Stat. 3553; see also Ruiz Rivera, 521 F.3d at 83; Sullivan v.

Neiman Marcus Grp., Inc., 358 F.3d 110, 117 (1st Cir. 2004).          We

focus on the second of these alternatives.10

           To survive a motion to dismiss, a plaintiff must allege

"only enough facts to state a claim to relief that is plausible on

its face."   Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007).          "A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged."        Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).    According to the allegations

in the complaint, Román was removed from his position and forced to

undergo   multiple   medical   evaluations   at   the   behest   of   the

defendants, and also was required to submit a medical certification

from his treating psychiatrist.      Despite favorable test results

each time, defendants persisted in refusing to allow Román to work.



     10
       Appellees assert that Román failed to argue in his brief on
appeal that he was disabled under the "regarded as" prong and has
thus waived that issue. Although Román's entire brief is barely
adequate, we do not consider the claim waived. In addition, we see
no prejudice in reaching the issue; the district court addressed it
on the merits, as did appellees in their appellate briefing.

                                 -12-
            Taken as true, these allegations, together with the

allegation that Román always performed his job well, readily

support three      pertinent   inferences:      (1)    defendants   mistakenly

believed that Román's psychiatric condition substantially limited

his ability to do his job; (2) they refused to let him work based

on that erroneous, discriminatory judgment; and (3) they repeatedly

attempted    to    justify   removing   him    from    his   job   through   the

psychiatric and other medical testing. To state a violation of the

ADA when the major life activity at issue is working, however,

Román must show "'not only that the employer thought that he was

impaired in his ability to do the job that he held, but also that

the employer regarded him as substantially impaired in "either a

class of jobs or a broad range of jobs in various classes as

compared    with   the   average   person     having   comparable    training,

skills, and abilities."'"          Ruiz Rivera, 521 F.3d at 83 (quoting

Sullivan, 358 F.3d at 117 (quoting Murphy v. United Parcel Serv.,

Inc., 527 U.S. 516, 523 (1999))).

            Although the complaint does not explicitly assert that

PREPA had such a broad perception of Román's incapacity, the

allegations are sufficient to embrace that contention.               According

to the complaint, PREPA removed Román from his position without any

meaningful effort to offer him alternative positions appropriate

for whatever limitations his employer attributed to him.                 Román

alleges one attempted transfer, but his objections to it – based on



                                     -13-
denial of food and travel allowance – suggest it was a temporary

relocation rather than reassignment to a new position deemed more

suitable   for    his   abilities.     In   any    event,   given   that   the

disability at issue is a mental condition rather than a discrete

physical limitation, defendants' actions in removing Román and

repeatedly demanding psychiatric evaluations permit the inference

that defendants deemed him disqualified from a broad range of jobs.

Cf. Quiles-Quiles v. Henderson, 439 F.3d 1, 6-7 (1st Cir. 2006)

(concluding      that   supervisors'   belief     that   plaintiff's   mental

impairment posed a safety risk to coworkers, "preclud[ing] him from

holding most jobs in our economy," permitted jurors to find that

employer regarded him as disabled); Watts v. United Parcel Serv.,

378 F. App'x 520, 526 (6th Cir. 2010) (unpublished) ("When a

defendant flatly bars a plaintiff from working at any job at the

defendant's company, that is generally sufficient proof that the

employer regards the plaintiff as disabled in the major life

activity of working so as to preclude the defendant being awarded

judgment as a matter of law.").

           Román has thus made a sufficient showing of disability

within the meaning of the ADA to survive defendants' motion to

dismiss.   His allegations easily satisfy the other two pleading

prerequisites for his claim to proceed: that he could perform the

essential functions of his job and that PREPA took adverse action

against him, in whole or in part, because of his disability.                We



                                     -14-
see no alternative view of the allegations that is "'just as much

in line' with innocent conduct" as with disability discrimination,

Ocasio, 640 F.3d at 11 (quoting Twombly, 550 U.S. at 554); see also

Iqbal, 129 S. Ct. at 1949, and Román has thus passed "the line

between possibility and plausibility" in asserting a regarded-as

violation of the ADA, Twombly, 550 U.S. at 557.

          We hasten to add that we offer no view on the merits of

his claim.   The question at this stage of the case is not "the

likelihood that a causal connection will prove out as fact."

Sepúlveda-Villarini, 628 F.3d at 30.     Rather, "the standard is

plausibility assuming the pleaded facts to be true and read in a

plaintiff's favor."   Id.; see also Twombly, 550 U.S. at 563 n.8

("[W]hen a complaint adequately states a claim, it may not be

dismissed based on a district court's assessment that the plaintiff

will fail to find evidentiary support for his allegations or prove

his claim to the satisfaction of the factfinder.").      Here, the

pleaded facts support "[a] plausible but inconclusive inference" of

discrimination based on disability, Sepúlveda-Villarini, 628 F.3d

at 30, and Román is therefore entitled to proceed with his ADA

claim.

C. Individual Liability

          Appellees Vélez and Renta argue that, regardless of our

view of the sufficiency of the ADA allegations, they should be

dismissed from the case because individuals are not subject to



                               -15-
liability under Title I of the statute.         They acknowledge that

neither we nor the Supreme Court has explicitly rejected individual

liability under the ADA, but point out that a number of other

circuits have taken that view.11     See Albra v. Advan, Inc., 490 F.3d
826, 830 (11th Cir. 2007); Walsh v. Nev. Dep't of Human Res., 471
F.3d 1033, 1037-38 (9th Cir. 2006); Fasano v. Fed. Reserve Bank of

N.Y., 457 F.3d 274, 289 (3d Cir. 2006); Corr v. MTA Long Island

Bus, 199 F.3d 1321, 1999 WL 980960, at *2 (2d Cir. Oct. 7, 1999)

(unpublished); Butler v. City of Prairie Vill., 172 F.3d 736, 744

(10th Cir. 1999); EEOC v. AIC Sec. Investigations, Ltd., 55 F.3d
1276, 1282 (7th Cir. 1995).     In addition, Vélez and Renta assert

that such a conclusion is the logical extension of our holding that

Title VII, an analogous statute, does not support personal capacity

claims.   See Fantini v. Salem State Coll., 557 F.3d 22, 31 (1st

Cir. 2009).

          We agree that the logic of Fantini is compelling here.

As other courts have observed, "[t]he statutory scheme and language

of [Title I of] the ADA and Title VII are identical in many

respects."    Walsh, 471 F.3d at 1038; see also, e.g., AIC, 55 F.3d

at   1279-80.     Both    statutes    direct   their   prohibitions   to




     11
       As Vélez and Renta note, we previously declined to reach the
issue while noting that other circuits, as well as district courts
within this circuit, have held that individuals are not subject to
suit under the ADA. See Acevedo López v. Police Dep't of P.R., 247
F.3d 26, 29 (1st Cir. 2001).

                                   -16-
"employer[s],"12 and the ADA's definition of employer mirrors Title

VII's. Under both, an employer is "a person engaged in an industry

affecting commerce who has fifteen or more employees . . . and any

agent of such . . . person."        42 U.S.C. § 12111(5)(A) (ADA); see

also id. at § 2000e(b) (Title VII).

            In Fantini, we recognized that Title VII's exemption for

small employers signified an intention not "'to burden small

entities with the costs associated with litigating discrimination

claims.'" 557 F.3d at 29 (quoting Miller v. Maxwell's Int'l Inc.,

991 F.2d 583, 587 (9th Cir. 1993)).         We quoted the Ninth Circuit's

observation that "'[i]f Congress decided to protect small entities

with limited resources from liability, it is inconceivable that

Congress    intended   to   allow   civil    liability   to   run   against

individual employees.'"      Id. (quoting Miller, 991 F.2d at 587).

Hence, we accepted that the statutory reference to "any agent" in

the definition of "employer" does not connote individual liability,

but "'simply . . . establish[es] a limit on an employer's liability

for its employees' actions.'"        Fantini, 557 F.3d at 30 (quoting

Lissau v. S. Food Serv., Inc., 159 F.3d 177, 180 (4th Cir. 1998));

see also Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996)


     12
        The ADA prohibits discriminatory conduct by a "covered
entity," 42 U.S.C. § 12112(a), and provides that "[t]he term
'covered entity' means an employer, employment agency, labor
organization, or joint labor-management committee," id. at
§ 12111(2).    Title VII states, inter alia, that specified
discriminatory practices are unlawful "for an employer."    42
U.S.C. § 2000e-2(a).

                                    -17-
(noting      that   "the    'agent'    language     was   included   to   ensure

respondeat superior liability of the employer for the acts of its

agents").

              We also relied on precedent noting that changes to Title

VII's remedial scheme enacted in 1991 – applicable to the ADA as

well – bolstered the conclusion that individuals are not liable

under the statutes.             Fantini, 557 F.3d at 31; see 42 U.S.C.

§ 1981a.      Previously, the ordinary remedies available under Title

VII   were     limited     to   back   pay    and   equitable   relief,   which

"'"typically are only obtainable from an employing entity, not from

a mere individual."'" Fantini, 557 F.3d at 31 (quoting Lissau, 159
F.3d at 181 (quoting AIC, 55 F.3d at 1281)).              The 1991 amendments

added compensatory and punitive damages calibrated to the size of

the employer.       The "sliding scale of liability," which ranges from

a maximum of $50,000 for companies that employ up to one hundred

workers and a maximum of $300,000 for companies that employ more

than 500 employees, 42 U.S.C. § 1981a(b)(3), "does not stipulate an

amount in cases where a plaintiff seeks to hold an individual

supervisor liable."        Lissau, 159 F.3d at 181.        Thus, we concluded

that neither the original remedial scheme nor the amendments

contemplated individual liability. See Fantini, 557 F.3d at 30-31;

see also AIC, 55 F.3d at 1281; Sheridan v. E.I. DuPont de Nemours

& Co., 100 F.3d 1061, 1077 (3d Cir. 1996) (en banc) (noting that

Congress's failure to state "the amount of damages, if any, that



                                       -18-
would be payable by individuals . . . strongly suggests that [it]

did not contemplate that such damages would be assessed against

individuals who are not themselves the employing entity").

            We see no basis for reaching a different outcome under

Title I of the ADA.       Indeed, given the parallel statutory language

and   the   identical     1991    amendment      to   the   statutes'      remedial

provisions, we think it apparent that Congress intended that these

two employment discrimination provisions be treated uniformly.                  We

thus agree with the virtually universal view that Title I of the

ADA, like Title VII of the Civil Rights Act, "'addresses the

conduct of employers only and does not impose liability on co-

workers.'"    Fantini, 557 F.3d at 31 (quoting Powell v. Yellow Book

U.S.A., Inc., 445 F.3d 1074, 1079 (8th Cir. 2006)).                   Hence, the

claims against Vélez and Renta were properly dismissed.

                                      III.

            For   the    reasons    we    have    discussed,    we    affirm   the

dismissal of Román's claims under Title VII and 42 U.S.C. § 1983,

and we also affirm dismissal of the ADA claims against appellees

Vélez and Renta.        Román has waived any challenge to the dismissal

of his hostile environment claim.               We vacate the portion of the

district court's order dismissing the Title I ADA claim against

PREPA.      Likewise,      we    vacate   the    dismissal     of    the   pendent

Commonwealth claims, which the district court declined to hear in

the absence of any surviving federal claims.

            So ordered.     Costs to appellant.

                                      -19-